[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-15237                ELEVENTH CIRCUIT
                                                             JUNE 12, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                  D. C. Docket No. 07-00059-CR-CC-1-1

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

CARLOS DAVID GARCIA-RIVERA,
a.k.a. Lechon,
a.k.a. Gordo,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (June 12, 2009)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Carlos David Garcia-Rivera appeals his 18-month sentence for escaping

from federal custody, his conviction being pursuant to 18 U.S.C. § 751.

      Garcia-Rivera argues that, while the mechanics used by the district court to

impose his sentence were correct, the resulting sentence was unreasonable, and the

fact that his sentence was within the Guidelines range did not make it reasonable.

Garcia-Rivera argues that a review of the § 3553 factors as they apply to his

situation shows that his sentence was substantively unreasonable because: (1) the

nature of his offense was non-violent, and he did not commit any new offenses

while out of custody but instead worked; (2) he was originally in custody for a

drug offense committed in order to pay for his father’s funeral; (3) imposing the

lower sentence would not have had a diminished impact on him or other inmates at

the camp; (4) a reasonable person would believe that being sentenced to additional

time, even a year, for escape would have a deterrent effect; and (5) his criminal

history gave no indication that the public needed to be protected from him due to a

risk of violence as none of his convictions were for violent offenses.

       We review the final sentence imposed by the district court for

reasonableness. United States v. Agbai, 497 F.3d 1226, 1229 (11th Cir. 2007). The

Supreme Court has clarified that the reasonableness standard means review of

sentences for abuse of discretion. Gall v. United States, 552 U.S. __, 128 S. Ct.



                                          2
586, 597 (2007).

      The district court must impose a sentence that is both procedurally and

substantively reasonable. Id. If there are no procedural errors, we consider the

substantive reasonableness of the sentence imposed under an abuse-of-discretion

standard. Id. Such review entails determining whether the district court erred in

finding that the sentence is supported by the § 3553(a) factors. Id. at 600.

Reasonableness review is deferential, there is a “range of reasonable sentences

from which the district court may choose,” and “the party who challenges the

sentence bears the burden of establishing that the sentence is unreasonable in the

light of both that record and the factors in section 3553(a).” United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005). Although we do not apply a

presumption of reasonableness, we will ordinarily expect a sentence within the

Guidelines range to be reasonable. Id.

      The § 3553(a) factors include: (1) the nature and circumstances of the

offense and the history and characteristics of the defendant; (2) the need to reflect

the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (3) the need for deterrence; (4) the need to protect the

public; (5) the need to provide the defendant with needed educational or vocational

training or medical care; (6) the kinds of sentences available; (7) the Guidelines



                                           3
range; (8) the pertinent policy statements of the Sentencing Commission; (9) the

need to avoid unwanted sentencing disparities; and (10) the need to provide

restitution to victims. 18 U.S.C. § 3553(a).

      The district court gave Garcia-Rivera a sentence at the low end of the

applicable Guidelines range for escaping from federal custody. The district court

noted that a sentence under the Guidelines range and a sentence under the §

3553(a) factors would be essentially the same. Based on seriousness of the

offense, Garcia-Rivera’s criminal history, and the rest of the § 3553(a) factors, the

district court did not abuse its discretion in determining that a sentence at the low

end of the Guidelines range was reasonable.

      We conclude that, because the district court properly considered the

§ 3553(a) factors, the advisory Guidelines range, the Presentence Investigation

Report, and the parties’ arguments as to an appropriate sentence, and because the

district court committed no procedural errors and imposed a reasonable sentence,

the district court did not err in imposing an 18-month sentence. Garcia-Rivera’s

sentence is affirmed.

      AFFIRMED.




                                           4